DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.
Claims 1-14 are pending.  Claims 1 and 8 have been amended.
The rejection of claims 8-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendments.
The rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over Doh (US 2011/0277515) in view of Dunsbergen et al.  (US 2017/0037558) and Aria et al.  (US 2011/0250376) is withdrawn in response to Applicant’s amendments.
In response to Applicant’s amendments, new ground(s) of rejection are applied below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-12 recites the limitation "the hexagonal nanotube coating."  There is insufficient antecedent basis for this limitation in the claim.
Claims 9, 10, and 12 recite the limitation "the interior cavity."  There is insufficient antecedent basis for this limitation in the claims because there may be plural interior cavities.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doh (US 2011/0277515) in view of Dunsbergen et al.  (US 2017/0037558) and Huang et al.  (“Stable Superhydrophobic Surface via Carbon Nanotubes Coated with a ZnO Thin Film”).
Regarding claim 1, Doh discloses a laundry chemistry dispenser for an appliance, comprising: a base including an inner surface and an outer surface (Figure 3: base of 53); a plurality of sidewalls extending from the base to define at least one interior cavity, wherein 
Doh does not expressly disclose a coating at least partially disposed on the inner surface of the base and the inner surface of each sidewall of the plurality of sidewalls, wherein the coating is a superhydrophobic carbon nanotube coating comprising zinc oxide configured to minimize corrosion of said laundry dispenser and defining a carbon nanotube forest. 
Dunsbergen discloses a laundry treating appliance and a hydrophobic or hyper-slippery surface utilized with bulk container or bulk dispensers (Figure 56; paragraph 221).  A bulk container (570) includes a hyper-slippery coating (576) which can be coated by spraying, brushing, pouring, or other method (paragraph 221).  The hyper-slippery coating (576) prevents build-up of treating chemistry within the bulk container (570) and facilitates cleaning. Additionally, any interior pumps, conduits, or other connections through which the treating chemistry passes can be coated with the hyper-slippery coating (576) to prevent internal build-up.  Such a hyper-slippery coating (576) minimizes required maintenance and cleaning of the bulk container (570) or the particular washing machine.  Additionally, a hydrophobic coating can prevent the build-up of any material and provide for full usage of treating chemistry by the user.  Additionally, costs can be minimized by eliminating the need to flush the system.  See paragraph 221.  Huang discloses a superhydrophobic surface comprising aligned carbon nanotubes coated with a zinc oxide thin film (abstract).  This structure may achieve a water contact angle of 159 degrees and avoids water seepage between voids (page 1, paragraphs 1-3; Figure 1).

Claims 2-7 are considered to be taught by the combination of Doh, in view of Dunsbergen and Huang, as applied above and which results in: a dispenser body defined by the base and the plurality of sidewalls (Doh: Figure 3: 50; see sides and base of 53), wherein the dispenser body includes an upper opening defined by the plurality of sidewalls (Doh: top of 53); and an outlet positioned at a lower portion of the dispenser body (Doh: 53d, 53e); an inlet positioned proximate the upper opening of the dispenser body (Doh: 51); wherein a laundry chemistry is repelled by the coating when introduced into the at least one interior cavity (this function would be performed by the superhydrophobic coating); wherein a surface area of the laundry chemistry condenses when in contact with the carbon nanotube coating (this function would be performed by the superhydrophobic coating); a partition dividing the at least one .

Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doh (US 2011/0277515) in view of Dunsbergen et al.  (US 2017/0037558) and Joo et al.  (US 2018/0326433).
Regarding claim 8, Doh discloses a laundry chemistry dispenser for an appliance, comprising: a base including an inner surface and an outer surface (Figure 3: base of 53); a plurality of sidewalls extending from the base to define at least one interior cavity, wherein each sidewall of the plurality of sidewalls includes an inner surface and an outer surface (Figure 3: walls of 53).
Doh does not expressly disclose a coating at least partially disposed on the inner surface of the base and the inner surface of each sidewall of the plurality of sidewalls, wherein the coating is a hexagonal nanocoating comprised of a ceramic nanoparticle compound. 
Dunsbergen discloses a laundry treating appliance and a hydrophobic or hyper-slippery surface utilized with bulk container or bulk dispensers (Figure 56; paragraph 221).  A bulk container (570) includes a hyper-slippery coating (576) which can be coated by spraying, brushing, pouring, or other method (paragraph 221).  The hyper-slippery coating (576) prevents build-up of treating chemistry within the bulk container (570) and facilitates cleaning. Additionally, any interior pumps, conduits, or other connections through which the treating 
Because it is known in the art to have a hydrophobic or hyper-slippery surface for dispensers, as taught by Dunsbergen, and that superhydrophobic coatings can be formed from a limited number of identified compounds, including ceramic nanoparticles and carbon nanostructures (which meet the hexagonal limitation), as taught by Joo, and there would be a reasonable expectation of success and the results of the modification would be predictable, namely, preventing build-up of material and reducing the need to clean the dispenser, it would 
Claims 9-14 are considered to be taught by the combination of Doh, in view of Dunsbergen and Joo, as applied above and which results in: wherein the hexagonal nanotube coating is a hydrophobic nanocoating, and further wherein the hydrophobic nanocoating includes a contact angle of at least 100 degrees relative to a laundry chemistry configured to be introduced to the interior cavity (Joo: paragraph 94; claim 28); wherein the hexagonal coating is a superhydrophobic nanocoating, and further wherein the superhydrophobic nanocoating includes a contact angle of at least 130 degrees to 160 degrees relative to a laundry chemistry configured to be introduced to the interior cavity (Joo: paragraph 94; claim 28); a partition dividing the at least one interior cavity into first and second interior cavities, wherein the hexagonal nanocoating is disposed on the partition (Doh: 53a); wherein a laundry chemistry is repelled by the hexagonal nanocoating when introduced into the interior cavity (this function would be performed by the superhydrophobic coating); a dispenser body including an upper portion and a lower portion (Doh: top and bottom of 53), wherein the plurality of sidewalls and the upper portion of the dispenser body define an upper opening (top of 53); an inlet proximate the upper portion of the dispenser body, wherein the inlet is received by the upper opening of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711